Citation Nr: 1116699	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability of peripheral neuropathy or carpal tunnel syndrome (referred to hereinafter as "right upper extremity disability"), to include as secondary to service-connected diabetes mellitus (DM).

2.  Entitlement to service connection for an enlarged thyroid gland, to include as due to radiation exposure and as secondary to service-connected DM.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM.

4.  Entitlement to special monthly compensation for loss of the use of a creative organ.

5.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from a June 2010 rating decision from the VA RO in Atlanta, Georgia.  Subsequent to this latter decision, jurisdiction was transferred back to the Veteran's home RO in St. Petersburg, Florida.

With respect to the first issue on appeal, a statement of the case (SOC) was issued in November 2008.  Additional pertinent evidence in the form of VA treatment records and an internet article subsequently was received.  The evidence that was received after transfer of records to the Board in December 2010 was accompanied by a waiver of the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, consider it in the first instance, as is required by 38 C.F.R. § 20.1304(c).  The evidence that was received prior to transfer of records to the Board, however, was not accompanied by such a waiver.  It also was not considered in a supplemental statement of the case (SSOC) as is required by 38 C.F.R. § 19.37(a).  These deficiencies are of no consequence, however, as the Board herein grants in full the benefit sought on appeal.  See 38 C.F.R. § 20.1304(c).

A Video Conference hearing regarding this matter was convened before the undersigned Veteran's Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.

This transcript reflects that the undersigned Veteran's Law Judge took jurisdiction over the second through fifth issues on appeal by allowing testimony concerning them even though no SOC had been issued yet.  As a SOC addressing these issues still is not of record, they are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, so that this may be accomplished.


FINDING OF FACT

The evidence at least is in equipoise regarding whether the Veteran's current right upper extremity disability is related to his service-connected DM.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for a right upper extremity disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for a right upper extremity disability.  He contends that this disability is due to his service-connected DM.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is presumed where a Veteran (1) was exposed to an herbicide agent during service and (2) manifests either (a) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a degree of 10 percent or more within one year of the last date on which the Veteran was exposed to the herbicide agent or (b) AL amyloidosis, diabetes mellitus, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

To establish direct rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection additionally may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection further may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service personnel records confirm that the Veteran served in the RVN from June 1969 to July 1971.

The Veteran's service treatment records document that he sprained his right hand in January 1974 and sprained his right wrist in June that same year.  However, these records do not show that he complained of, received treatment for, or was diagnosed with carpal tunnel syndrome or peripheral neuropathy with respect to his right upper extremity.  The Veteran's upper extremities were given a normal clinical evaluation in January 1976, five months before his discharge.

In a September 2006 rating decision, service connection for DM was granted.  This disorder was determined to be associated with exposure to herbicides, which was presumed given the Veteran's service in the RVN.

Service connection for peripheral neuropathy of the left upper extremity and of the left lower extremity was granted in a January 2007 rating decision.  These disabilities were found to be a result of the Veteran's service-connected DM.

In a January 2008 rating decision, service connection for peripheral neuropathy of the right lower extremity was granted.  As above, this disability was found to be a result of the Veteran's service-connected DM.

VA treatment records reflect that the Veteran began complaining of symptomatology such as tingling, numbness, and discomfort in his right upper extremity in May 2007.

An electromyelogram (EMG) of the Veteran's right upper extremity performed by VA in July 2007 revealed right carpal tunnel syndrome.

In March 2008, the Veteran was afforded a VA peripheral nerves examination specific to his right upper extremity.  The examiner reviewed the claims file, including the July 2007 EMG, received a history from the Veteran regarding his pertinent symptoms, and conducted a physical assessment.  A diagnosis of carpal tunnel syndrome right upper extremity median nerve was rendered based upon the information gleaned from these actions.  The examiner opined that this disability is not caused by or a result of DM, giving a rationale that there was median nerve compression of the right upper extremity and that the little finger and half of the ring finger were spared as is seen with such compression.

Diagnoses of neuropathy, sensory polyneuropathy, and peripheral neuropathies are contained in VA treatment records dated in April 2009 and thereafter.

At the January 2011 Video Conference hearing, the Veteran testified that he believed his right upper extremity disability was related to his service because it was a result of his DM, which is service-connected.  He pointed out that secondary service connection was in effect for peripheral neuropathy in each of his three other extremities.

A nerve conduction study performed by VA in October 2010 found evidence suggestive of peripheral neuropathy in both of the Veteran's upper extremities.

Based on the above, the Board finds that service connection for a right upper extremity disability is warranted.  Each of the requirements for secondary service connection has been met.

It is undisputed that the Veteran has a current right upper extremity disability.  Specifically, carpal tunnel syndrome was diagnosed in March 2008 and peripheral neuropathy was found thereafter.  

The VA examiner who conducted the March 2008 peripheral nerves examination opined that the Veteran's right upper extremity disability was not caused by or a result of his service-connected DM.  However, this opinion was not comprehensive.  It addressed only the carpal tunnel syndrome aspect of the Veteran's right upper extremity disability.  Yet peripheral neuropathy later was found.  Marginal probative weight is assigned to the opinion as a result.

No opinion is of record associating either aspect of the Veteran's right upper extremity disability with his service-connected DM.  The Veteran consistently has asserted this to be the case with respect to the peripheral neuropathy aspect of his disability, however.  There is no indication that, as a layperson, he possesses the requisite medical knowledge or training to render a probative opinion regarding the etiology of his disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Yet other evidence supports the Veteran's assertion.  As noted by him at the January 2011 Video Conference hearing, his peripheral neuropathy of the right lower extremity, of the left lower extremity, and of the left upper extremity each has been found to be caused by his service-connected DM.  There is no evidence on how or why his right upper extremity disability, at least the peripheral neuropathy aspect of it, differs from his other extremities.

Considering the opinion rendered at the March 2008 VA peripheral nerves examination which is of marginal probative weight on the one hand with the Veteran's consistent assertions supported by the fact that service connection as secondary to his service-connected DM is in effect for peripheral neuropathy of his left upper extremity and left and right lower extremities on the other hand, the Board finds that the evidence at least is in equipoise.  The benefit of the doubt therefore shall be afforded to the Veteran concerning whether his right upper extremity disability was caused by his service-connected DM.

As such, the Veteran is entitled to service connection for his right upper extremity disability as secondary to his service-connected DM.  It accordingly is unnecessary to consider whether he also is entitled to this benefit under any of the alternate theories set forth above.


ORDER

Service connection for a right upper extremity disability is granted.


REMAND

The issues of entitlement to service connection for an enlarged thyroid gland and for erectile dysfunction, entitlement to special monthly compensation for loss of the use of a creative organ, and entitlement to an initial disability evaluation in excess of 50 percent for PTSD unfortunately must be remanded.  As explained below, adjudication cannot proceed without further development.

A notice of disagreement is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201 (2010); see also 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2010).  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a June 2010 rating decision, the RO/AOJ denied service connection for an enlarged thyroid gland and for erectile dysfunction as well as denied special monthly compensation for loss of the use of a creative organ.  Service connection for PTSD was granted therein, and an evaluation of 50 percent was assigned.  The Veteran's representative indicated that the Veteran disagreed with each of these determinations in an October 2010 memorandum characterized as a NOD.  VA acknowledged the Veteran's disagreement with the June 2010 RO rating decision in a letter dated in November 2010.  To date, however, no SOC concerning his entitlement to service connection for an enlarged thyroid gland and for erectile dysfunction, entitlement to special monthly compensation for loss of the use of a creative organ, and entitlement to an initial disability evaluation in excess of 50 percent for PTSD has been associated with the claims file.  A remand is thus necessary so that one may be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a SOC regarding his entitlement to service connection for an enlarged thyroid gland and for erectile dysfunction, entitlement to special monthly compensation for loss of the use of a creative organ, and entitlement to an initial disability evaluation in excess of 50 percent for PTSD.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2010) and 38 C.F.R. § 19.29 (2010), it must provide notification that the aforementioned issues shall be returned to the Board if, and only if, a timely substantive appeal with respect to them is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


